DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  and 3-12 of copending Application No. 16/312,267 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim.
Instant application (17533887)
Co-Pending Application No. 16/312,267
1. A method for fabricating a dental restoration for a tooth site in dentition, the method executed at least in part on a computer and comprising: 


a) obtaining a 3D model of at least a portion of dentition including at least one prepared restoration site for at least one selected tooth; 
b) designing at least one restoration element for the at least one prepared restoration site of the dentition using the 3D model based on CAD/CAM techniques; 
c) displaying real-time video of the dentition including the at least one prepared restoration site whose orientation is controlled by a patient; 





d) real-time modifying the displayed real-time video of the dentition including the at least one prepared restoration site to show the at least one restoration element registered to physical teeth in the real-time video of the dentition to replace the at least one prepared restoration site in the modified displayed real-time video of the dentition; 



e) evaluating an appearance of the at least one restoration element registered to physical teeth in the modified displayed real-time video of the dentition; and 



f) fabricating the displayed dental restoration according to generated program instructions for machine fabrication when the evaluation is positive.

2. The method of claim 1, where the evaluation is made by the patient.

3. The method of claim 1, further comprising reshaping the displayed dental restoration according to one or more operator instructions when the evaluation is negative; and repeating steps c) through f).

4. The method of claim 1, where when the orientation of the displayed real-time video of the dentition changes, the appearance of the at least one restoration element registered to physical teeth in the real-time video of the dentition is changed to match.





5. The method of claim 1, where real-time modifying the displayed real- time video of the dentition comprises placing a virtual model of the at least one restoration element in the displayed real-time video of the dentition using an augmented reality CAD/CAM algorithm.



6. The method of claim 1, where displaying real-time video of the dentition including the at least one prepared restoration site comprises using at least one camera to film the dentition and a monitor to display the modified displayed real- time video of the dentition, where a handheld personal computing device comprises the at least one camera and the monitor, where the handheld personal computing device comprises portable computer, smartphone, a smart computing device or a tablet.




7. The method of claim 6, where the appearance of the at least one restoration element registered to physical teeth in the real-time video of dentition from a camera registers the at least one restoration element to an actual tooth surface as seen from the camera's field of view is displayed in the camera's field of view at the position, size and orientation of the actual tooth surface.




8. The method of claim 1, where the at least one restoration element is a crown, prosthetic device or a bridge.

9. The method of claim 1, where the 3D model is a surface 3D contour model or a surface 3D mesh, where the 3D model is generated from a 3D scanning device including a 3D intraoral camera or a volumetric x-ray dental imaging device including a dental CBCT x-ray volumetric device.

10. The method of claim 9, where obtaining a 3D model of at least a portion of dentition using the 3D intraoral camera comprises: obtaining a plurality of color images of the portion of dentition including at least one selected tooth; obtaining a plurality of patterned light images for the portion of dentition including the at least one selected tooth; forming the 3D model of at least a portion of dentition from the plurality of color images and plurality of patterned light images; and displaying, transmitting or storing the 3D model.



11. The method of claim 10, where obtaining a 3D model of at least a portion of dentition using the 3D intraoral camera comprises scanning a patient's dentition or a plaster model of dentition.


12. The method of claim 1, further comprising changing shape or color of the displayed dental restoration according to one or more operator instructions until the evaluation is positive; and fabricating the displayed, reshaped dental restoration according to generated program instructions for machine fabrication.
1. A method for fabricating a dental restoration for a tooth site in a patient's dentition, the method executed at least in part on a computer and comprising the steps of:
 a) obtaining a 3D model of at least a portion of dentition including at least one prepared restoration site for at least one selected tooth; 
b) designing at least one dental restoration for the at least one prepared restoration site of the patient dentition using the 3D model based on CAD/CAM techniques; 
c) displaying live, real-time video of the actual, then-existing, patient dentition taken by a video camera and including the at least one prepared restoration site, wherein the orientation of the live, real-time, video relative to the actual, then-existing, patient dentition is controlled by  the patient as the live, real-time video is being taken; 
d) real-time modifying the displayed live, real-time video of the actual, then-existing, patient dentition including the at least one prepared restoration site to show the at least one dental restoration registered to actual, then-existing, physical teeth in the live, real-time video of the actual, then-existing, patient dentition to replace the at least one prepared restoration site in the modified displayed live, real-time video of the actual, then-existing, patient dentition; 
e) evaluating, by the patient, of an appearance of the at least one dental restoration registered to the actual, then-existing, physical teeth in the modified displayed live, real-time video of the actual, then-existing, patient dentition; and 
f) fabricating the displayed dental restoration according to generated program instructions for machine fabrication when the patient's evaluation is positive.  


1. e) evaluating, by the patient, …


3. The method of claim 1, further comprising reshaping the displayed dental restoration according to one or more operator instructions when the patient's evaluation is negative; and repeating steps c) through f).  

4. The method of claim 1, [[where]] wherein when the orientation of the displayed live, real-time video of the actual, then-existing, patient dentition is changed by the patient while the live, real-time video is being taken, the appearance of the at least one dental restoration registered to actual, then-existing, physical teeth in the live, real-time video of the actual, then-existing, patient dentition is changed to match.  

5. The method of claim 1, where real-time modifying the displayed live, real-time video of the actual, then-existing, patient dentition comprises placing a virtual model of the at least one dental restoration in the displayed live, real-time video of the actual, then-existing, patient dentition using an augmented reality CAD/CAM algorithm.  

6. The method of claim 1, where displaying live, real-time video of the actual, then-existing, patient dentition including the at least one prepared restoration site comprises using at least one video camera to  capture the live, real-time video of the actual, then- existing, patient dentition and a monitor to display the modified displayed live, real-time video of the actual, then-existing, patient dentition, wherein a handheld personal computing device comprises the at least one video camera and the monitor, and wherein the handheld personal computing device comprises a portable computer, smartphone, a smart computing device, or a tablet.  
7. The method of claim 6, where the appearance of the at least one dental restoration registered to actual, then-existing, physical teeth in the live, real-time video of the actual, then-existing, patient dentition from [[a]] the at least one video camera registers the at least one dental restoration to an actual, then-existing, tooth surface as seen from the video camera's field of view and as displayed in the video camera's field of view at the position, size and orientation of the actual, then-existing, tooth surface.
  
8. The method of claim 1, where the at least one dental restoration comprises a crown, prosthetic device, or a bridge. 
 
9. The method of claim 1, wherein the 3D model is a surface 3D contour model or a surface 3D mesh, where the 3D model is generated from a 3D scanning device including a 3D intraoral camera or a volumetric x-ray dental imaging device including a dental CBCT x-ray volumetric device.  

10. The method of claim 9, wherein the step of obtaining a 3D model of at least a portion of the patient dentition using the 3D intraoral camera comprises the steps of: obtaining a plurality of color images of the portion of the patient dentition including at least one selected tooth; obtaining a plurality of patterned light images for the portion of the patient dentition including the at least one selected tooth; forming the 3D model of at least a portion of the patient dentition from the plurality of color images and plurality of patterned light images; and displaying, transmitting or storing the 3D model.  

11. The method of claim 10, where obtaining a 3D model of at least a portion of the patient dentition using the 3D intraoral camera comprises scanning the actual patient dentition or a plaster model of the patient dentition.  

12. The method of claim 1, further comprising the steps of: changing shape or color of the displayed dental restoration according to one or more operator instructions until the evaluation is positive; and fabricating the displayed, reshaped dental restoration according to generated program instructions for machine fabrication.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0095732 A1- hereinafter Fisker ’732) in view of Cowburn et al. (US20170065379A1 – Cowburn).
Regarding claim 1, Fisker ’732 teaches a method for fabricating a dental restoration for a tooth site in dentition (see [0082]; Fisker ’732 teaches a method for planning, visualizing, and/or optimizing dental restoration on at least a part of the pre-prepared teeth of a patient), the method executed at least in part on a computer and comprising: 
a) obtaining a 3D model of at least a portion of dentition including at least one 5prepared restoration site for at least one selected tooth (see [0083]; Fisker ’732 teaches providing at least one 3D digital model of at least a part of the pre-prepared teeth. See [0021]; Fisker ’732 teaches the pre-prepared teeth may also be the patient's teeth prior to the preparation work that is often required prior to a dental restoration. Since the 3D digital model of patient's pre-prepared teeth is used to design the dental restoration CAD model, the pre-prepared teeth corresponds to ‘a portion of dentition including at least one 5prepared restoration site for at least one selected tooth’); 
b) designing at least one restoration element for the at least one prepared restoration site of the dentition using the 3D model based on CAD/CAM techniques (see [0084]; Fisker ’732 teaches designing at least one dental restoration CAD model based on the 3D digital model of at least a part of the pre-prepared teeth. See [0123]; Fisker ’732 teaches a restoration CAD model is a virtual computer model of a restoration. See [0124]; Fisker ’732 teaches a restoration (restoration element) is a classical fixed restoration such as inlays/onlays, veneers, crowns, bridges, implant-retained structures etc. See [0012]; Fisker ’732 teaches after design in the CAD software, the restoration can be produced by CAM software. Since the dental restoration CAD model is a virtual computer model of a restoration (restoration element) based on the 3D digital model of at least a part of the pre-prepared teeth (at least one prepared restoration site of the dentition), it corresponds to ‘designing at least one restoration element for the at least one prepared restoration site of the dentition using the 3D model based on CAD/CAM techniques’); 
c) displaying (see [0092]; Fisker ’732 teaches the step of interactively modifying and/or optimizing the design of the dental restoration CAD model (the dentition including the at least one prepared restoration site), preferably based on input from a dentist and/or the patient. Since the design of the dental restoration CAD model can be interactively modified and optimized by the patient, it corresponds to ‘displaying the dentition including the at least one prepared restoration site whose orientation is controlled by a patient’);  
10d) (see [0046]; Fisker ’732 teaches the step of modifying the design of the dental restoration CAD model subsequent to the step of transferring said dental restoration CAD model to the 3D model of the prepared teeth. See [0029]; Fisker ’732 teaches when transferring the design of the dental restoration CAD model to the model of the prepared teeth, the design can be adjusted to fit the model automatically and/or manually. Since the 3D model of the prepared teeth is used to replace the dental restoration CAD model (the at least one prepared restoration site in the modified displayed dentition), the 3D model of the prepared teeth corresponds to ‘the displayed dentition including the at least one prepared restoration site to show the at least one restoration element registered to physical teeth in the dentition’);  
15e) evaluating an appearance of the at least one restoration element registered to physical teeth in the modified displayed (see [0094]-[0096]; Fisker ’732 teaches the step of evaluating and/or validating a preparation guide and/or a set of prepared teeth, preferably at least partly based on a 3D model of said prepared teeth. In a further embodiment of the invention evaluation and/or validation comprises estimating and/or evaluating a proposed dental restoration (restoration element), choice of materials, choice of restorative method, and/or the like. A dental restoration (restoration element) can be one or more inlays, onlays, veneers, crowns, bridges or combinations thereof and/or a dental restoration can be a removable partial denture framework and/or an implant-retained structure. Therefore, evaluating a proposed dental restoration (restoration element) based on the 3D model of said prepared teeth corresponds to ‘evaluating an appearance of the at least one restoration element registered to physical teeth in the modified displayed dentition’); and  
f) fabricating the displayed dental restoration according to generated program instructions for machine fabrication when the evaluation is positive (see Fig. 1 and [0019]; Fisker ’732 teaches the dentist can design and show a dental restoration CAD model, which is a virtual model, to the patient, before the dentist starts preparing the patient's teeth, such that the patient can see what the dental restoration will look like. See Fig. 1 and [0024]; Fisker ’732 teaches providing procedures to effectively transfer pre-preparation design work to the actual preparation procedure, and even to the post-preparation design phase. Since the 3D Dental Design can be accepted by patient (positive evaluation) before preparation and manufacturing, it corresponds to ‘fabricating the displayed dental restoration according to generated program instructions for machine fabrication when the evaluation is positive’).  
However, Fisker ’732 does not explicitly teach c) displaying real-time video of the dentition …; 10d) real-time modifying …; 
Cowburn from the same or similar field of endeavor teaches:
displaying real-time video of the dentition … (see [0007]; Cowburn: “A 3D model of the individual's features including a portion of their face and arches is displayed on a 3D display.” See [0210]; Cowburn: “The 3D display 16 projects a compound environment, allowing the individual 30 to see the 3D model 20 in three dimensions and with real-time updates.”); 
10real-time modifying … (see [0007]; Cowburn: “the 3D model is updated in response to the modified dental appliance or other changes, and repositioned to provide an updated 3D model.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the teaching of Fisker ‘732 with the above teachings of Fisker ‘660 to use user interface for designing a virtual 3D model of a dental restoration for a target site of a patients set of teeth and displaying the virtual 3D model to evaluate and modify in real time. (Fisker ‘660, paragraphs [0100] and [0190])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisker ‘732 to include Cowburn’s features of displaying real-time video of the dentition and real-time modifying the displayed real-time video. Doing so would facilitate modification of the augmented reality dental appliance and observation of the resulting aesthetic effects and obviate at least one disadvantage of previous approaches to designing dentures. (Cowburn, [0007])

Regarding to Claim 2, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1, Fisker ’732 further teaches where the evaluation is made by the patient (see [0093]; Fisker ’732 teaches the dentist and the patient may be at a dental clinic, together evaluating a dental restoration model for the patient provided by a dental technician at a dental lab in another location. Since the patient can evaluate the dental restoration model, it corresponds to ‘the evaluation is made by the patient’).  

Regarding to Claim 8, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1, Fisker ’732 further teaches where the at least one restoration element is a crown, prosthetic device or a bridge (see [0096]; Fisker ’732 teaches a dental restoration can be one or more inlays, onlays, veneers, crowns, bridges or combinations thereof and/or a dental restoration can be a removable partial denture framework and/or an implant-retained structure).  

Regarding to Claim 9, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1, Fisker ’732 further teaches where the 3D model is a surface 3D contour model or a surface 3D mesh (see [0122]; Fisker ’732 teaches a 3D model (aka a 3D digital model) can be either point clouds, surface (faceted/meshed), or volumetric. See [0044]; Fisker ’732  teaches the contour of the inner surface of the dental restoration CAD model (a surface 3D contour model) is substantially similar to the outer surface of the 3D model of the prepared teeth), where the 3D model is generated from a 3D scanning device including a 3D intraoral camera or a volumetric x-ray dental imaging device including a dental CBCT x-ray volumetric device (see [0141]-[0142]; Fisker ’732  teaches these are intra-oral scanners and scanners for dental impressions or casts thereof (e.g., 3Shape D640). Scanners with penetrating radiation such as (cone beam) CT scanners (Imaging Science International's i-CAT, Kodak/lmtec's Iluma) can be used to obtain model 100).  

Regarding to Claim 10, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 9, Fisker ’732 further teaches where obtaining a 3D model of at least a portion of dentition using the 3D intraoral camera comprises: 
obtaining a plurality of color images of the portion of dentition including at 5least one selected tooth (see [0054]; Fisker ’732 teaches the 3D model of the pre-prepared teeth (the portion of dentition including at 5least one selected tooth) comprises information of texture (color) (comprising color images)); 
obtaining a plurality of patterned light images for the portion of dentition including the at least one selected tooth (see [00148]; Fisker ’732 teaches use a sensor sensitive to total light intensity only, but take several images where the illumination is a single base color in each, and then reconstruct the color by combining those images. This process is also called stacking of color channels (patterned light images)); 
forming the 3D model of at least a portion of dentition from the plurality of color images and plurality of patterned light images (see [0054]-[0056]; Fisker ’732 teaches the 3D model of the pre-prepared teeth (the portion of dentition including at 5least one selected tooth) comprises information of texture (color) (comprising color images). Color is detected by means of at least one color sensitive sensor (comprising color images) and/or by means of stacking of color channels); and  
10displaying, transmitting or storing the 3D model (see [0056]; Fisker ’732 teaches providing the 3D facial model. Therefore, it corresponds to ‘displaying, transmitting or storing the 3D model’).  

Regarding to Claim 11, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 10, Fisker ’732 further teaches where obtaining a 3D model of at least a portion of dentition using the 3D intraoral camera comprises scanning a patient's dentition or a plaster model of dentition (see [0143]; Fisker ’732 teaches Optical scanners generally obtain a 3D digital model of an object's surface (patient’s dentition). See [0076]; Fisker ’732 teaches the 3D models and/or the CAD models can be presented on 3D printing in gypsum or wax).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0095732 A1- hereinafter Fisker ’732) in view of Cowburn et al. (US20170065379A1 – Cowburn) further in view of Fisker et al. (US 2015/0150660 A1 – hereinafter Fisker ‘660).
Regarding to Claim 3, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1, the combination of Fisker ’732 and Cowburn further teaches (as discussed connection with step c) through f) with claim 1).
However, it does not explicitly teach further comprising reshaping the displayed dental restoration according to one or more operator instructions when the evaluation is negative; and repeating steps…
Fisker ‘660 from the same or similar field of endeavor teaches:
further comprising reshaping the displayed dental restoration according to one or more operator instructions when the evaluation is negative (see [0200]; Fisker ‘660  teaches the user interface comprises a virtual modification tool for reshaping the generated outer surface of the virtual 3D model to be confined within said limiting volume when activated. See [0277]-[0278]; Fisker ‘660 teaches in step 732 is determined whether a dental restoration manufactured from the virtual 3D model can be inserted at the target site. If the dental restoration cannot be inserted at the target site (the evaluation is negative), steps 733-735 are performed. Therefore, it corresponds to ‘reshaping the displayed dental restoration according to one or more operator instructions when the evaluation is negative’);
and repeating (see [0275]-[0287]; Fisker ‘660 teaches the iterative processes to finalize the virtual 3D model to prepare for CAM manufacture)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Fisker ’732 and Cowburn with the teachings of Fisker ‘660 to repeat the processes of steps c) through f) until the dental restoration can be inserted at the target site to finalize the final virtual 3D model of the dental restoration to prepare for CAM manufacture. (Fisker ‘660, paragraph [0282])

Regarding to Claim 12, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1; however, it does not explicitly teach further comprising changing shape or color of the displayed dental restoration according to one or more operator instructions until the evaluation is positive; and fabricating the displayed, reshaped dental restoration according to generated program instructions for machine fabrication.
Fisker ‘660 from the same or similar field of endeavor teaches:
further comprising changing shape or color of the displayed dental restoration according to one or more operator instructions until the evaluation is positive (see [0278]-[279]; Fisker ‘660 teaches if the dental restoration cannot be inserted at the target site, steps 733-735 are performed. In step 733, the outer surface is modified, e.g., by manually sculpting the virtual 3D model to avoid or at least reduce the virtual collisions. Therefore, the dental restoration can be changed shape until it can be inserted at the target site (the evaluation is positive)); and 
fabricating the displayed, reshaped dental restoration according to generated 20program instructions for machine fabrication (see [0285]; Fisker ‘660 teaches step 737 the virtual 3D model is finalized and prepared for CAM manufacture. See [0005]-[0006]; Fisker teaches a dental restoration manufactured from the virtual 3D model. Since, the dental restoration can be manufactured based on CAM manufacture, it corresponds to ‘fabricating the displayed, reshaped dental restoration according to generated 20program instructions for machine fabrication’).
The same motivation to combine Fisker ’732, Cowburn, and Fisker ‘660 set forth for Claim 3 equally applies to Claim 12.

Claims 4- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fisker et al. (US 2012/0095732 A1- hereinafter Fisker ’732) in view of Cowburn et al. (US20170065379A1 – Cowburn) further in view of Urakabe (WO2016148297A1 – hereinafter Urakabe – Note: as machine translation attached).
Regarding to Claim 4, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1; Cowburn from the same or similar field of endeavor teaches … real-time video of the dentition … (see [0007]; Cowburn: “A 3D model of the individual's features including a portion of their face and arches is displayed on a 3D display.” See [0210]; Cowburn: “The 3D display 16 projects a compound environment, allowing the individual 30 to see the 3D model 20 in three dimensions and with real-time updates.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisker ‘732 to include Cowburn’s features of real-time video of the dentition. Doing so would facilitate modification of the augmented reality dental appliance and observation of the resulting aesthetic effects and obviate at least one disadvantage of previous approaches to designing dentures. (Cowburn, [0007])
However, it does not explicitly teach where when the orientation of the displayed 
Urakabe from the same or similar field of endeavor teaches where when the orientation of the displayed (see page 38, lines 16-18; Urakabe teaches a dental program operates in real time. See pages 33-34 and Fig. 9; Urakabe teaches reference numeral 903 denotes a real panoramic dentition image obtained by photographing and processing, and shows a display before treatment. Reference numeral 904 denotes a real panoramic dentition image after treatment, which may be obtained, for example, by copying the panorama image 903 before treatment and replacing the treatment place. In the first treatment menu 905, “Crown” is touched and designated (the finger touches the part of “Crown”). When “Crown” is touched and designated, the virtual slide switch may indicate a period after the treatment. When the left side is operated and the finger is moved to the right while touching the right, it can be moved from one month to two months later. Therefore, when the orientation of the displayed real-time video of the dentition changes, the real panoramic dentition image after treatment (the appearance of the at least one restoration - 18 -WO 2017/222497PCT/US2016/038294element registered to physical teeth in the real-time video of the dentition) is changed to match).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Fisker ’732 and Cowburn with the teachings of Urakabe to use a handheld intraoral camera to capture and display continuous image data to allow a patient to request his / her wishes from a dentist by performing virtual processing by synthesis and adjustment based on dental treatment data on a patient's own real panoramic dentition image and a wide range of simulation related to treatment. (Urakabe, page 6)

Regarding to Claim 5, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1, Cowburn from the same or similar field of endeavor teaches … real-time video of the dentition … (see [0007]; Cowburn: “A 3D model of the individual's features including a portion of their face and arches is displayed on a 3D display.” See [0210]; Cowburn: “The 3D display 16 projects a compound environment, allowing the individual 30 to see the 3D model 20 in three dimensions and with real-time updates.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisker ‘732 to include Cowburn’s features of real-time video of the dentition. Doing so would facilitate modification of the augmented reality dental appliance and observation of the resulting aesthetic effects and obviate at least one disadvantage of previous approaches to designing dentures. (Cowburn, [0007])
However, it does not explicitly teach where 
Urakabe from the same or similar field of endeavor teaches where (see page 20 and Fig. 6; Urakabe teaches the formed bridge part data 605 (one restoration element) is designated (modified) from the defect portion 604 (the displayed real- 5time video of the dentition). See page 21, lines 3-6; Urakabe teaches Urakabe the displayed bridge data 605 is moved and synthesized to the missing part 604 of the patient's real panoramic dentition image using a drag-and-drop technique or the like. At that time, the size of the bridge data 605 is adjusted with a computer mouse, and fitting and synthesis are performed manually).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Fisker ’732 and Cowburn with the teachings of Urakabe to use a handheld intraoral camera to capture and display continuous image data to allow a patient to request his / her wishes from a dentist by performing virtual processing by synthesis and adjustment based on dental treatment data on a patient's own real panoramic dentition image and a wide range of simulation related to treatment. (Urakabe, page 6)

Regarding to Claim 6, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 1, Cowburn from the same or similar field of endeavor teaches … real-time video of the dentition … (see [0007]; Cowburn: “A 3D model of the individual's features including a portion of their face and arches is displayed on a 3D display.” See [0210]; Cowburn: “The 3D display 16 projects a compound environment, allowing the individual 30 to see the 3D model 20 in three dimensions and with real-time updates.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisker ‘732 to include Cowburn’s features of real-time video of the dentition. Doing so would facilitate modification of the augmented reality dental appliance and observation of the resulting aesthetic effects and obviate at least one disadvantage of previous approaches to designing dentures. (Cowburn, [0007])
However, it does not explicitly teach where 
Urakabe from the same or similar field of endeavor teaches where (See page 40, lines 2-3; Urakabe teaches the intraoral camera 234d (camera) is connected to a smartphone-like dental terminal 233d (monitor)), where a handheld personal computing device comprises the at least one camera and the monitor, where the handheld personal computing device comprises portable computer, smartphone, a smart computing device or a 15tablet (see page 39; Urakabe teaches 233 is a dental terminal (monitor), which is formed of a notebook computer, tablet, desktop personal computer, smart phone, etc. Reference numeral 234 denotes an intraoral camera, which has at least a continuous shooting function, and can photograph each part of the oral cavity as a moving image or a still image. See page 45, lines 1-2; Urakabe teaches the user holds the intraoral camera 234 with his / her hand and images the target oral cavity with the imaging unit 241).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Fisker ’732 and Cowburn with the teachings of Urakabe to use a handheld intraoral camera to capture and display continuous image data to allow a patient to request his / her wishes from a dentist by performing virtual processing by synthesis and adjustment based on dental treatment data on a patient's own real panoramic dentition image and a wide range of simulation related to treatment. (Urakabe, page 6)

Regarding to Claim 7, the combination of Fisker ’732 and Cowburn teaches the limitations as described in claim 6, Cowburn from the same or similar field of endeavor teaches … real-time video of the dentition … (see [0007]; Cowburn: “A 3D model of the individual's features including a portion of their face and arches is displayed on a 3D display.” See [0210]; Cowburn: “The 3D display 16 projects a compound environment, allowing the individual 30 to see the 3D model 20 in three dimensions and with real-time updates.”); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Fisker ‘732 to include Cowburn’s features of real-time video of the dentition. Doing so would facilitate modification of the augmented reality dental appliance and observation of the resulting aesthetic effects and obviate at least one disadvantage of previous approaches to designing dentures. (Cowburn, [0007])
However, it does not explicitly teach where the appearance of the at least one restoration element registered to physical teeth in the  
Urakabe from the same or similar field of endeavor teaches where the appearance of the at least one restoration element registered to physical teeth in the (see page 38, lines 16-18; Urakabe teaches a dental program operates in real time. See page 41, lines 8-10; Urakabe teaches the dental terminal 233a activates the real panoramic dentition image forming program 231d for creating a dentition panoramic real image from the program menu displayed on the monitor screen and in the browser screen, and prepares for imaging. See page 20 and Figs. 6-7; Urakabe teaches the formed bridge part data 605 (one restoration element) is designated (modified) from the defect portion 604 (the displayed real- 5time video of the dentition). Therefore, the formed bridge part data 605 (one restoration element) can be seen from the screen of the dental terminal 233 that connected with the intraoral camera 234d (the camera’s field of view) is displayed in the screen of the dental terminal 233 that connected with the intraoral camera 234d (the camera’s field of view) at the position, size and orientation of the defect portion 604 (the dentition actual tooth surface)).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combination of Fisker ’732 and Cowburn with the teachings of Urakabe to use a handheld intraoral camera to capture and display continuous image data to allow a patient to request his / her wishes from a dentist by performing virtual processing by synthesis and adjustment based on dental treatment data on a patient's own real panoramic dentition image and a wide range of simulation related to treatment. (Urakabe, page 6)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lajoie (US 9934360 B2) discloses including a scanner video portion, which may display a real-time or near real-time video or an image of an object in a scanner.
Hammer (US 20110254839 A1) discloses perform parallel processing of data to provide near real-time embossed meshes for use, for example, in medical procedures such as, but not limited to, dental restoration procedures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117